  Case 12-38143         Doc 51     Filed 04/03/19 Entered 04/03/19 07:18:15              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 12-38143
         LYNETTE D ADAMS WILLIAMS

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 09/26/2012.

         2) The plan was confirmed on 01/28/2013.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 12/04/2018.

         6) Number of months from filing to last payment: 74.

         7) Number of months case was pending: 78.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $34,781.00.

         10) Amount of unsecured claims discharged without payment: $251,891.26.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 12-38143        Doc 51      Filed 04/03/19 Entered 04/03/19 07:18:15                     Desc Main
                                     Document Page 2 of 4



Receipts:

        Total paid by or on behalf of the debtor            $29,400.00
        Less amount refunded to debtor                         $318.44

NET RECEIPTS:                                                                                  $29,081.56


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                               $3,500.00
    Court Costs                                                             $0.00
    Trustee Expenses & Compensation                                     $1,290.72
    Other                                                                 $155.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                $4,945.72

Attorney fees paid and disclosed by debtor:                   $0.00


Scheduled Creditors:
Creditor                                     Claim         Claim            Claim        Principal      Int.
Name                               Class   Scheduled      Asserted         Allowed         Paid         Paid
CAPITAL ONE AUTO FINANCE       Secured              NA     19,802.81        19,802.81            0.00       0.00
CAPITAL ONE AUTO FINANCE       Unsecured      8,569.00           0.00       19,802.81      19,802.81        0.00
CITY OF CHICAGO DEPT OF REVENU Unsecured         300.00           NA               NA            0.00       0.00
CITY OF CHICAGO WATER DEPT     Unsecured         500.00           NA               NA            0.00       0.00
COMMONWEALTH EDISON            Unsecured      1,500.00         875.59           875.59        875.59        0.00
FIFTH THIRD BANK               Unsecured         462.00        391.20           391.20        391.20        0.00
GREAT AMERICAN FINANCE         Unsecured           1.00           NA               NA            0.00       0.00
IL DEPT OF REVENUE             Priority          500.00           NA               NA            0.00       0.00
INTERNAL REVENUE SERVICE       Unsecured            NA         209.32           209.32        209.32        0.00
INTERNAL REVENUE SERVICE       Priority          208.84           NA               NA            0.00       0.00
LVNV FUNDING                   Unsecured      1,332.83         442.87           442.87        442.87        0.00
NICOR GAS                      Unsecured         428.34           NA               NA            0.00       0.00
NORTHWESTERN MEMORIAL HOSPIT Unsecured           100.00           NA               NA            0.00       0.00
PEAK PERFORMANCE               Unsecured         444.70           NA               NA            0.00       0.00
PENN CREDIT CORP               Unsecured          70.20           NA               NA            0.00       0.00
PEOPLES GAS LIGHT & COKE CO    Unsecured      1,500.00       1,591.84         1,464.88      1,464.88        0.00
QUANTUM3 GROUP LLC             Unsecured         151.00        188.20           188.20        188.20        0.00
SPRINT NEXTEL                  Unsecured         760.00        760.97           760.97        760.97        0.00
SUNDANCE VACATIONS NA          Unsecured      2,500.00            NA               NA            0.00       0.00
SUNDANCE VACATIONS NA          Secured        1,000.00            NA               NA            0.00       0.00
US DEPT OF ED SALLIE MAE       Unsecured     59,276.00    159,552.02       159,552.02            0.00       0.00
US DEPT OF EDUCATION/SALLIE MA Unsecured         184.00           NA               NA            0.00       0.00
US DEPT OF EDUCATION/SALLIE MA Unsecured         115.00           NA               NA            0.00       0.00
US DEPT OF EDUCATION/SALLIE MA Unsecured          91.00           NA               NA            0.00       0.00
US DEPT OF EDUCATION/SALLIE MA Unsecured          57.00           NA               NA            0.00       0.00
US DEPT OF EDUCATION/SALLIE MA Unsecured      8,500.00            NA               NA            0.00       0.00
US DEPT OF EDUCATION/SALLIE MA Unsecured      8,500.00            NA               NA            0.00       0.00
US DEPT OF EDUCATION/SALLIE MA Unsecured     11,889.00            NA               NA            0.00       0.00
US DEPT OF EDUCATION/SALLIE MA Unsecured     14,193.00            NA               NA            0.00       0.00
US DEPT OF EDUCATION/SALLIE MA Unsecured     19,705.00            NA               NA            0.00       0.00
US DEPT OF EDUCATION/SALLIE MA Unsecured         229.00           NA               NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 12-38143        Doc 51       Filed 04/03/19 Entered 04/03/19 07:18:15                   Desc Main
                                      Document Page 3 of 4



Scheduled Creditors:
Creditor                                       Claim         Claim        Claim         Principal       Int.
Name                                Class    Scheduled      Asserted     Allowed          Paid          Paid
US DEPT OF EDUCATION/SALLIE MA   Unsecured          25.00           NA             NA           0.00        0.00
US DEPT OF EDUCATION/SALLIE MA   Unsecured         272.00           NA             NA           0.00        0.00
US DEPT OF EDUCATION/SALLIE MA   Unsecured         368.00           NA             NA           0.00        0.00
US DEPT OF EDUCATION/SALLIE MA   Unsecured         472.00           NA             NA           0.00        0.00
US DEPT OF EDUCATION/SALLIE MA   Unsecured         747.00           NA             NA           0.00        0.00
US DEPT OF EDUCATION/SALLIE MA   Unsecured      4,335.00            NA             NA           0.00        0.00
US DEPT OF EDUCATION/SALLIE MA   Unsecured      5,161.00            NA             NA           0.00        0.00
US DEPT OF EDUCATION/SALLIE MA   Unsecured      5,579.00            NA             NA           0.00        0.00
US DEPT OF EDUCATION/SALLIE MA   Unsecured      7,573.00            NA             NA           0.00        0.00


Summary of Disbursements to Creditors:
                                                              Claim          Principal                 Interest
                                                            Allowed              Paid                     Paid
Secured Payments:
      Mortgage Ongoing                                       $0.00                  $0.00               $0.00
      Mortgage Arrearage                                     $0.00                  $0.00               $0.00
      Debt Secured by Vehicle                                $0.00                  $0.00               $0.00
      All Other Secured                                 $19,802.81                  $0.00               $0.00
TOTAL SECURED:                                          $19,802.81                  $0.00               $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                             $0.00                 $0.00               $0.00
       Domestic Support Ongoing                               $0.00                 $0.00               $0.00
       All Other Priority                                     $0.00                 $0.00               $0.00
TOTAL PRIORITY:                                               $0.00                 $0.00               $0.00

GENERAL UNSECURED PAYMENTS:                            $183,687.86        $24,135.84                    $0.00


Disbursements:

       Expenses of Administration                             $4,945.72
       Disbursements to Creditors                            $24,135.84

TOTAL DISBURSEMENTS :                                                                         $29,081.56




UST Form 101-13-FR-S (09/01/2009)
  Case 12-38143         Doc 51      Filed 04/03/19 Entered 04/03/19 07:18:15                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/03/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
